Citation Nr: 1109657	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder. 

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for a right wrist disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a right hip disorder.

8.  Entitlement to service connection for a chest disorder.

9.  Entitlement to service connection for a right big toe disorder.

10.  Entitlement to a compensable initial rating for right knee patellofemoral syndrome for the period from February 16, 2006, to June 2, 2009, and a rating in excess of 10 percent from June 3, 2009. 

11.  Entitlement to a compensable initial rating for a lumbar strain.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 2000 to February 2006. 

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating action by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, (RO).  


FINDINGS OF FACT

1.  A pre-service history of a left ankle disorder was noted at entrance to service.  

2.  The preexisting left ankle disorder did not increase in severity during service.  

3.  The Veteran is not shown to have a hand or wrist disorder, a right shoulder, hip or big toe disorder, or a chest disorder that is causally or etiologically to service.  

4.  For the period from February 16, 2006, to June 2, 2009, medical evidence did not demonstrate recurrent subluxation or instability of the right knee or that flexion was limited to 45 degrees or extension to 10 degrees.

5.  For the period beginning June 3, 2009, the medical evidence does not demonstrate recurrent subluxation or instability of the right knee or that flexion is limited to 30 degrees or extension to 15 degrees.

6.  Forward flexion of the thoracolumbar spine is greater than 85 degrees and the combined range of motion of the thoracolumbar spine greater is greater than 235 degrees and there is no muscle spasm, guarding, localized tenderness, or a vertebral body fracture with loss of 50 percent or more of the height associated with lumbar strain.  


CONCLUSIONS OF LAW

1.  A left ankle, right or left hand, right or left wrist, right shoulder, right hip, right big toe, or chest disorder were not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.304, 3.306 (2010). 

2.  The criteria for a compensable initial rating for right knee patellofemoral syndrome for the period from February 16, 2006, to June 2, 2009, and a rating in excess of 10 percent from June 3, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5099-5014 (2010).   

3.  The criteria for an initial compensable rating for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2006 and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the service treatment records and VA clinical reports have been obtained.  The Veteran was also afforded VA examinations in March 2006 and July 2009 that produced sufficient clinical evidence to determine whether the disabilities discussed below for which service connection is claimed are a result of service and the proper ratings to be assigned for the service-connected right knee patellofemoral syndrome and lumbar strain.  

Further, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.



Legal Criteria/Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Every Veteran is taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and was not aggravated in service.  38 U.S.C.A. § 1111.   

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports include a notation on the report from the February 2000 entrance examination, and medical history collected at that time, referring to a left ankle disorder.  Right hip pain was shown on a July 2000 service treatment report that diagnosed the Veteran with a right hip sprain.  Motion in the right hip at that time was full.  A September 2001 service treatment report reflected left ankle pain, with a prior medical history of a torn ligament when the Veteran was 11.  The examination of the left ankle revealed slight tenderness.  X-rays were negative and the impression was muscle strain. 

A September 2003 service treatment report that resulted in an impression of medial epicondylitis also reflected complaints of right hand and wrist pain.  An electrocardiogram in May 2003 showed occasional premature supraventricular complexes but was otherwise normal.  The service treatment reports do not reflect evidence of treatment for a left hand or wrist, right shoulder, right big toe, or chest disorder.  A November 2005 report indicated the Veteran could no longer serve as a food specialist without violating his profile.  The November 2005 separation examination report reflected a negative examination of the abdomen, upper extremities, lower extremities, feet and spine.  The medical history collected at that time made reference to foot pain and an ankle sprain, although it was noted that there were "no foot problems."  

After filing claims for service connection for multiple disabilities in February 2006, the Veteran was afforded a VA compensation examination to assist in the adjudication of these claims in March 2006.  The claims file was not made available to the examiner prior to the examination; as such, the examiner's conclusions were based on a history provided by the Veteran rather than a review of the service treatment reports.  The history provided by the Veteran included a description of right shoulder pain which the Veteran stated began in 2004 while he was on active duty when he heard a "pop" after lifting a heavy object.  He stated there was swelling but that he was not treated for his right shoulder.  The Veteran reported that the condition in the shoulder had never flared up or been reinjured but that he still occasionally feels a pop in the right shoulder.  The physical examination of the right shoulder showed a full range of motion and the X-ray of the right shoulder showed a possible bone island but was otherwise negative with a radiographic impression of no acute findings.  The final diagnosis was bursitis of the right shoulder which the examiner stated was "service-related."  

The Veteran's history with respect to a bilateral wrist disorder was that such disorder began in 2002 during service coincident with the frequent cutting and chopping he had to do in conjunction with his duties as a cook.  He denied swelling but described cramping and pain that would force him to stop chopping and cutting.  The Veteran reported that he had never been seen by a physician for his wrist pain.  The examination of the wrists showed a full range of motion and the x-ray of the left wrist were normal.  The x-ray of the right wrist showed a possible small juxta-articular erosion at the base of the right fifth metacarpal but was otherwise negative.  The impression after the examination was chronic bursitis of both wrists which the examiner stated was "service-related."  

With respect to a bilateral hand disorder, the Veteran stated that this was also the result of cutting and chopping during service.  He again denied any swelling but described cramping and said his hands felt better when he stopped cutting and chopping.  The examination of the hands showed a normal grip strength and a normal range of finger motion.  X-rays of the hands were negative.  Following the examination, the diagnosis was chondromalacia of both hands that was "service-related."  The examiner noted that the examination of the hands was "completely normal."  

The history provided by the Veteran with regard to the right hip at the March 2006 VA examination was that he began having problems with his right hip in 2004 during active duty.  He described pain along the lateral aspect of the right hip with occasional mild increases or flares of pain brought about by prolonged standing.  It was noted that "[o]therwise, it has been really sort of an insignificant issue."  The examination of the right hip showed a full range of motion, and the X-ray of the right hip showed findings compatible with phleboliths and sclerotic borders in the lateral aspect of the femoral head-neck junction.  The impression following the examination was trochanteric bursitis which the examiner stated was "service-related."  

With respect to the left ankle, the Veteran reported that he sustained a sprain to the left ankle during service in 2003.  He stated that he was provided with an ankle brace that he wore for about three days.  The Veteran reported that he had a flareup in his left ankle later in 2003 when he sustained a "mild" sprain and was seen by a physician.  Current symptoms were described as mild ankle pain with no swelling every time he runs.  The physical examination showed a full range of motion and the x-ray of the left ankle was negative.  The impression following the examination was a sprain of the left ankle which the examiner stated was a "service-related."   

As for a chest condition, the Veteran reported that had suffered from recurrent sternal pain that began in 2004 during service.  He noted he had been seen by a physician for his chest pain, and that electrocardiograms on three different occasions were normal.  The Veteran reported recurrence of the sternal pain any time he lifts heavy objects but described no cardiac symptoms.  The diagnosis was costochondritis which the examiner stated was "service-related."  

The Veteran reported to the VA examiner in March 2006 that he began having pain in his right big toe during service in 2003 that would occur on a weekly basis and be exacerbated by running.  The Veteran stated the pain had resolved with no significant flareups.  The physical examination of the feet revealed no findings with regard to the right big toe and an x-ray of the right foot was negative.  The impression following the examination was tendonitis in the right toe which the examiner stated was "service-related."  

As noted, the VA physician who conducted the March 2006 VA examination did not have the benefit of the claims file for review.  As such, his conclusions that the conditions described above were "service-related" are based entirely on the Veteran's statements.  In this regard, it has been held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a medical opinion based on an inaccurate history provided by the Veteran is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The examiner did not provide any rationale for his conclusions following the March 2006 VA examination that the conditions at issue were service related despite the fact that the service treatment reports do not show evidence of treatment for a disorder involving the left hand or wrist, right shoulder, right big toe, or chest, and the fact that the November 2005 separation examination did not reflect any such disorder.  

While right hand and wrist pain was described in September 2003, the pain accompanied what was diagnosed at that time medial epicondylitis involving the right elbow.  As service connection for a right elbow disorder has been granted, the right hand and wrist pain shown in conjunction with the right elbow disorder diagnosed in September 2003 would be contemplated by the rating assigned for the service connected right elbow disorder.  The service treatment reports, including the reports from the November 2005 separation examination and medical history collected at that time, do not reflect a right wrist or hand disorder that is independent of that which would be attributed to the service connected right elbow disorder.  Finally, while there is an isolated reference to right hip pain in July 2000, there was a full range of motion shown at that time and the remaining service treatment reports, to include the reports from the November 2005 separation examination and medical history collected at that time, do not reflect a right rip disorder.  The Veteran himself told the examiner in March 2006 that the right hip was in reality an "insignificant" issue. 

With respect to a left ankle disorder, because such a condition was noted on entrance, the presumption of soundness upon entrance to service does not apply with respect to the left ankle.  As such, service connection for a left ankle disorder would only be warranted if the record shows that the severity of the underlying pathology in the left ankle was increased as a result of service.  In this case, while a muscle strain was shown in the left ankle in September 2001, the physical examination findings were limited to a slight tenderness and an X-ray was negative.  An ankle disorder was not shown upon the separation examination, and the March 2006 VA examination of the left ankle showed a full range of motion in the ankle and a normal x-ray.  The Veteran himself testified at the April 2010 BVA hearing that he had not received any treatment for the left ankle since separation from service.  Given this evidence, and the lack of any competent medical evidence or opinion finding that the underlying pathology of the left ankle disorder was increased in severity by service, the weight of the evidence is against a conclusion that there is a current left ankle disorder that is the result of aggravation by service.  

In short therefore, the Board finds the contemporaneous evidence contained in the service treatment reports to be greater probative value than the unsupported conclusions by the VA examiner in March 2006 that the conditions at issue are "service-related."  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  As for the Veteran's assertions that the conditions for which service connection claimed are related to service, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  Finally, in reaching the decision above, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection, the doctrine is not for application.  Gilbert, supra.   

B.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

1.  Right Knee Patellofemoral Syndrome

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  Id.  The VA General Counsel has issued a precedent opinion holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5010-5003 and 5257, but cautions that any such separate rating must be based upon additional disabling symptomatology.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

Under Diagnostic Code 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 percent rating under Diagnostic Code 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees.  Id.  The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The service treatment reports reflect right knee pain, and service connection for right knee patellofemoral syndrome was granted by a December 2006 rating decision.  A noncompensable rating was assigned by analogy to Diagnostic Code 5260.  This decision followed the aforementioned March 2006 VA examination that showed a full range of motion in the right knee with marked patella crepitus.  Repetitive motion revealed no additional disability as contemplated by the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  An x-ray of the right knee showed probable effusion and findings suggestive of a possible osteochondral lesion.  

Thereafter, a VA examination conducted on July 1, 2009, showed no heat, swelling, or redness and intact medial and lateral collateral ligaments.  Motion was from full extension to full flexion, and the Veteran was able to do a partial deep knee bend to 120 degrees.  Repeated deep knee bends produced no additional loss of motion due to pain, weakness, impaired endurance, incoordination or instability.  An x-ray of the right knee showed medial joint space narrowing and effusion with no subluxation.  An equivocal osteochondral lesion was also noted.  Following this examination, the rating for the right knee was increased to 10 percent effective from June 3, 2009, by an August 2009 rating decision.  The basis for this rating, as stated therein, was that the July 2009 VA examination showed evidence of limited motion to 120 degrees based on the principles of DeLuca.  

As the effective date for this 10 percent rating was not assigned effective from the date of the initial noncompensable rating, there is first for consideration whether the Veteran is entitled to a compensable rating for the period from February 16, 2006, to June 2, 2009.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  In this case, it was not shown prior to the July 2009 VA examination, conduced subsequent to the effective date assigned for the 10 percent rating, that the "DeLuca" criteria that formed the basis for the 10 percent rating were met.  The evidence otherwise of record, in particular the reports from the March 2006 VA examination, showed no limitation of right knee motion or recurrent subluxation or lateral instability in the right knee show as to warrant a compensable rating under Diagnostic Codes 5257, 5260, or 5261.  

As for a rating in excess of 10 percent for the period beginning June 3, 2009, such a rating would require recurrent subluxation or instability of the right knee or that flexion is limited to 30 degrees or extension to 15 degrees.  As right knee motion was full at the July 2009 VA examination with no subluxation or instability shown at that time, and there is otherwise no other clinical evidence showing that increased compensation would be warranted under the pertinent criteria, a rating in excess of 10 percent for the period beginning June 3, 2009, would not be warranted under Diagnostic Codes 5257, 5260, or 5261.  With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, the reports from the VA examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted thereunder for either period of time in question.   

2.  Lumbar Strain

The General Rating Formula for Diseases and Injuries of the Spine provide for a 10 percent rating for lumbar spine disabilities when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater is greater than 120 degrees but not greater 235 degrees; muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 90 degrees, extension 30 degrees, left and right lateral flexion 30 degrees and left and right rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: Difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The notes to the criteria for rating spine disabilities state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 Note (1).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).

The service treatment reports reflect low back pain, and the December 2006 rating decision granted service connection for lumbar strain at a noncompensable rating.  This rating has been continued until the present time.  This decision follows the March 2006 VA examination of the spine which showed a full range of lumbar motion and no deficits with repetitive motion.  X-rays showed a normal lordosis and alignment and mild decreased disc height at L4-l5 and L5-S1 levels.  There was no spondylosis and intact lumbar pedicles.  The lumbar vertebrae were normal in statures and the six non-rib bearing lumbar morphology vertebrae were consistent with transitional segment.  

A compensable rating for the Veteran's service connected spine disability would require forward flexion of the thoracolumbar spine to be no greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater to be no greater than 235 degrees; muscle spasm, guarding, or localized tenderness; or a vertebral body fracture with loss of 50 percent or more of the height.  Such finding clearly were not shown at the March 2006 VA examination or upon review of any other clinical evidence of record.  As it is also not shown that there are incapacitating episodes of intervertebral disc syndrome associated with the Veteran's lumbar strain, a compensable rating cannot be assigned on this basis.  The reports from the March 2006 VA examination reflect consideration of the holding in DeLuca, and there is no indication in the record that increased compensation would be warranted under these principles.  As such, a compensable schedular rating for the service connected lumbar strain cannot be assigned.  

3.  Final Considerations

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

In this case, however, the schedular evaluations for the right knee patellofemoral syndrome and lumbar strain are not inadequate.  As indicated, ratings in excess of those currently assigned are provided for certain manifestations of these service-connected residuals, but those manifestations are not present in this case.  Moreover, although the Veteran testified that he had missed 10 days of work in a six month period due to back pain, the Board finds no evidence of an exceptional disability picture, as the objective evidence pertinent to the back and right knee has not shown functional limitation beyond that contemplated by the ratings that have been assigned for these disabilities.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

The Veteran, including in sworn testimony at the April 2010 BVA hearing, asserts a much more debilitating condition due to his service connected back and right knee disability than was demonstrated by the evidence cited above, and the Board fully respects the Veteran's sincere assertions in this case.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above.  Espiritu cf. Jandreau, supra.  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claims for increased ratings must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Service connection for a left ankle disorder is denied.  

Service connection for a left hand disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a left wrist disorder is denied.

Service connection for a right wrist disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a chest disorder is denied.

Service connection for a right big toe disorder is denied.

A compensable initial rating for right knee patellofemoral syndrome for the period from February 16, 2006, to June 2, 2009, and a rating in excess of 10 percent from June 3, 2009, is denied. 

A compensable initial rating for lumbar strain is denied.



____________________________________________
RAYMOND FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


